Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group II (i.e., Claims 1-10) in the reply filed on 8/23/2022 is acknowledged.  The traversal is on the ground(s) that reconsideration was respectfully requested.  This is not found persuasive because applicant did not appear to provide any argument(s) as to why the restriction requirement dated 7/14/2022 was improper.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the robotic arm coupled with the body in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	The disclosure is objected to because of the following informalities: (1) no reference numeral is provided in the specification for the claimed robotic arm in claim 4.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0217540 (Sinai et al.) (hereinafter “Sinai”).
Regarding claim 1, Figs. 8-13(d) show a fabric separator comprising 
a body (510); 
a drum (540) with an outer surface coupled with the body (510) and having a drum rotatable about an axis (590).  The dictionary defines the term “drum” as “a cylindrical part of a machine”.  Webster’s Encyclopedic Unabridged Dictionary of the English Language, 1996, Random House Value Publishing, Inc., at page 600. 
a gas intake (512) that receives gas external from the body (510) and flows the gas in the rotational direction of the drum (540) such that a low pressure zone is created on at least a portion of the outer surface of the drum (540); 
a flagging sensor (numbered paragraph [0102]) coupled with the body (510); and
a clamp (including 570) in communication with the flagging sensor (numbered paragraph [0102]) and coupled with the body (510), the clamp (including 570) having an engaged mode and a disengaged mode, in the engaged mode the clamp (including 570 and 572) is pressed against a portion of the drum (540) and in the disengaged mode the clamp (including 570) is not pressed against a portion of the drum (540), the clamp (including 570) transitions from the engaged mode to the disengaged mode based on a signal from the flagging sensor (numbered paragraph [0102]). 
Regarding claim 2, Figs. 8-13(d) show that the low pressure zone is located between the drum (540) and a fabric ply stack (11). 
Regarding claim 3, Figs. 8-13(d) show that the body comprises a wall (595) with a concave surface that follows the circumference of a portion of the drum.
Regarding claim 4, Figs. 8-13(d) show a robotic arm (560) coupled with the body (510). 
Regarding claim 6, Figs. 8-13(d) show that the gas intake (512) has an outer opening (on 512) disposed outside the body (510) and an inner opening (on 520) disposed near the drum (540) wherein the diameter of the outer opening (on 512) is larger than the diameter of the inner opening (on 520).
Regarding claim 7, Figs. 8-13(d) show that the gas intake (512) has a substantially frustoconical shape.
Regarding claim 8, Figs. 8-13(c) show that the clamp (including 570) comprises a linear actuator (572) that when acutated moves the clamp (including 570) into the engaged mode and when unactuated moves the clamp (including 570) in the disengaged mode.
Regarding claim 9, Figs. 8-13(d) show that the clamp (including 570) comprises two members (570 and 570) that extend away from the body (510) in the disengaged mode and articulate toward the surface of the drum (540) in the engaged mode. 
6.	Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,393,978 (Sugawara et al.) (hereinafter “Sugawara”).
Regarding claim 1, Figs. 1-5 show a fabric separator comprising 
a body (including 36A and 60B); 
a drum (1A) with an outer surface coupled with the body (including 36A and 60B) and having a drum rotatable about an axis (35A); 
a gas intake (61A) that receives gas external from the body (including 36A and 60B) and flows the gas in the rotational direction of the drum (1A) such that a low pressure zone is created on at least a portion of the outer surface of the drum (1A); 
a flagging sensor (89) coupled with the body (including 36A and 60B); and
a clamp (including 2A and 40A) in communication with the flagging sensor (89) and coupled with the body (including 36A and 60B), the clamp (including 2A and 40A) having an engaged mode and a disengaged mode, in the engaged mode the clamp (including 2A and 40A) is pressed against a portion of the drum (100) and in the disengaged mode the clamp (including 2A and 40A) is not pressed against a portion of the drum (100), the clamp (including 2A and 40A) transitions from the engaged mode to the disengaged mode based on a signal from the flagging sensor (89). 
Regarding claim 2, as best understood, Figs. 1-5 show that the low pressure zone is located between the drum (100) and a fabric ply stack.
Regarding claim 3, Figs. 1-5 show that the body (including 36A and 60B) comprises a wall (e.g., wall of 60B) with a concave surface that follows the circumference of a portion of the drum (1A).
Regarding claim 5, Figs. 1-5 show that the gas is pressurized gas and the drum (1A) is at least partially rotated by the gas flow.
Regarding claim 7, Figs. 1-5 show that the gas intake (61A) has a substantially frustoconical shape.  
Regarding claim 9, Figs. show that the clamp (including 2A and 40A) comprises two members (2A and 40A) that extend away from the body (including 36A and 60B) in the disengaged mode and articulate toward the surface of the drum (100) in the engaged mode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sinai as applied to claim 1 above, and further in view of U.S. Patent No. 4,594,597 (Liu et al.) (hereinafter “Liu”).  With regard to claim 10, Sinai teaches the flagging sensor (numbered paragraph [0102]) can be a photo sensor or any other suitable means, but Sinai does not explicitly teach that it can be an infrared sensor, as claimed.  Sinai shows that the flagging sensor detects sheets to be clamped by the clamp (including 570 and 572).
 Liu teaches that it is well-known in the art to provide a drum arrangement with a flagging sensor (150) that comprises an infrared sensor, for the purpose of detecting sheets to be clamped by a clamp (including 58).  Because both Liu and Sinai teach sensor arrangements for detecting sheets to be clamped, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the sensor arrangement (infrared sensor) of Liu for the sensor arrangement of Sinai to achieve the predictable result of sensing sheets to be clamped.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653